Exhibit 10.3

CENTRAL FEDERAL CORPORATION

2009 EQUITY COMPENSATION PLAN

INCENTIVE STOCK OPTION AWARD AGREEMENT

The Holding Company (as defined below) and Participant hereby agree as follows:

 

Name of Participant:   

 

Number of Shares Subject to the Option Award:   

 

Date of Grant:   

 

Exercise Price:    $                 per share, which is not less than 100% of
the Fair Market Value of a Share on the Date of Grant. Term of Option:    The
term of this Incentive Stock Option is ten years commencing on the Date of
Grant, or five years if the employee owns more than 10% of common stock (“Common
Stock”) of Central Federal Corporation (the “Holding Company”). Vesting
Schedule:    Subject to the limitations of this Award Agreement, your Incentive
Stock Option Award shall vest or become exercisable in installments according to
the following schedule:    Installment
                                    Vesting Date    (In shares)    33%
                First Anniversary of Date of Grant    33%                 Second
Anniversary of Date of Grant    34%                 Third Anniversary of Date of
Grant    Except as provided below, an installment will not become exercisable on
the otherwise applicable vesting date if you terminate employment prior to such
vesting date.    Once exercisable with respect to a number of Shares, the Option
shall remain exercisable with respect to that number of Shares (subject to
reduction for exercise) until the end of the term (the tenth anniversary of the
Date of Grant), provided that Incentive Stock Options granted to a 10% owner
will remain exercisable five years from the Date of Grant, subject to such
shorter period as might apply as provided below.



--------------------------------------------------------------------------------

Acceleration of Vesting    in the Event of a    Change in Control:   
Notwithstanding the vesting schedule set forth above, upon a Change in Control
of the Holding Company or CFBank your Incentive Stock Option will become
exercisable in full and remain exercisable for the term of the Option. Method of
Exercise:    The Participant shall exercise portions of the Option by written
notice, which shall:    (i) State the election to exercise the Option, the
number of Shares in respect of which it is being exercised, and the
Participant’s address and Social Security Number;    (ii) Contain such
representations and agreements, if any, as the Holding Company’s Board or the
Committee may require concerning the holder’s investment intent regarding the
Shares;    (iii) Be signed by the Participant;    (iv) Be in writing and
delivered in person or by certified mail to the Committee; and    (v) Be
accompanied by payment of the Exercise Price. Payment of Exercise Price:    The
Exercise Price may be paid in cash or Common Stock having a Fair Market Value on
the exercise date equal to the total Exercise Price, or any combination of cash
or Common Stock. To the extent permitted by the Committee, you may also pay the
Exercise Price in a cashless exercise.

 

2



--------------------------------------------------------------------------------

Effect of Termination of

Employment or Service Because of:

            (a)

   Death or       Disability:    The entire unvested portion of your Incentive
Stock Option Award will immediately vest upon your termination of employment or
service due to death or Disability (as defined in the Plan). The vested and
unexercised portion of your Incentive Stock Option Award will remain exercisable
for a period of one year following your termination of employment, or if sooner,
the expiration of the Option term.

            (b)

   Cause:    All rights under this Incentive Stock Option Award will expire as
of the effective date of your Termination for Cause.

            (c)

   Retirement:    Unless otherwise determined by the Committee, all unvested
Incentive Stock Options will be forfeited as of your Retirement and all vested
and unexercised Incentive Stock Options will remain exercisable for a period of
one year following your Retirement, or if sooner, the expiration of the Option
term; provided, however, that any vested and unexercised Incentive Stock Options
that are exercised after three months following your Retirement will be treated
as nonqualified stock options at the time of exercise.

            (d)

   Other reasons:    Unless otherwise determined by the Committee, all unvested
Incentive Stock Options will be forfeited upon your termination of employment or
service and all vested and unexercised Incentive Option Options will remain
exercisable for three months following your termination, or if sooner, the
expiration of the Option term.

 

3



--------------------------------------------------------------------------------

Clawback:    A Named Executive and any of the next 20 most highly-compensated
employees of the Holding Company must repay, and the Holding Company and Bank
must recover, any bonus, retention award or incentive compensation (including
Awards under the Plan) paid to such a Participant based on statements of
earnings, revenues, gains or other criteria that are later found to be
materially inaccurate. Voting, Dividends, Etc.:    You have no rights as a
stockholder with respect to any shares of Common Stock covered by this Incentive
Stock Option Award until the date of issuance of a stock certificate for the
Common Stock covered by this Incentive Stock Option Award following exercise of
the Option. Issuance:    Shares of Common Stock subject to this Incentive Stock
Option Award will be issued as soon as practicable upon exercise.
Non-Transferability:    Incentive Stock Options are not transferable by you for
reasons other than by will or the laws of descent and distribution. Incentive
Stock Option    Holding Period:    By signing this Award Agreement you hereby
acknowledge that in order to receive Incentive Stock Option tax treatment under
Section 422 of the Code, you may not dispose of shares acquired under this
Incentive Stock Option Award (i) for two years from the Date of Grant and (ii)
for one year after the date the shares of Common Stock are transferred to you.
In accordance with the terms of the Plan, you must notify the Holding Company
within ten days of an early disposition of Common Stock under this Incentive
Stock Option Award (i.e., a “disqualifying disposition”).    At that time, the
Company will notify you of the withholding taxes owed in connection with the
disqualifying disposition. To the extent that you fail to pay the Company the
applicable withholding taxes within 3 business days after the date of the
notice, the Company will withhold such amount from other compensation payable to
you.

 

4



--------------------------------------------------------------------------------

Plan Governs:    Notwithstanding anything in this Incentive Stock Option Award
Agreement to the contrary, the terms of this Incentive Stock Option Award
Agreement shall be subject to the terms and conditions of the Plan, a copy of
which you may obtain from the Holding Company. This Incentive Stock Option Award
Agreement is subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan. Any
capitalized terms shall have the meaning given to such terms in the Plan.   
Neither the Plan nor this Award Agreement creates any right on the part of any
individual to continue in the employ or service of Central Federal Corporation
or any Affiliate of Central Federal Corporation. Modification and Waiver:    The
Committee may amend or modify this Incentive Stock Option Award from time to
time, prospectively or retroactively; provided, however, that no such amendment
or modification will adversely affect your rights without your written consent,
except as specifically permitted under the terms of the Plan.

In signing this Incentive Stock Option Award Agreement, you hereby acknowledge
that all decisions, determinations and interpretations of the Committee in
regards to the Plan and/or this Incentive Stock Option Award Agreement are final
and conclusive.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holding Company has caused this Incentive Stock Option
Award Agreement to be executed, and said Participant has hereunto set his or her
hand, as of the             day of             20    .

 

CENTRAL FEDERAL CORPORATION By:  

 

                              , Committee Chair   For the Committee
Administering the Plan PARTICIPANT

 

 

6